                                                      3:21-mj-165



                   AFFIDAVIT IN SUPPORT OF
           CRIMINAL COMPLAINT AND ARREST WARRANT

       I, William S. Hairston Jr., being first duly sworn, hereby depose and

state as follows:

      1.    I, William S. Hairston Jr., am a Special Agent with the United

States Department of Justice, Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) and have been since July 2014. Before my employment with

ATF, I obtained a Master of Arts degree in Criminology from Georgia State

University. I am a graduate of the Criminal Investigator Training Program at

the Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia. I

also completed the ATF Special Agent Basic Training Program at the ATF

Training Center. During my tenure as an agent, I have participated in and

personally conducted investigations involving violations of these laws, which

have resulted in arrests and prosecutions of individuals who have committed

these violations of federal law.

      2.    The information contained in this affidavit is based upon my

personal observations and investigation, information relayed to me by other

special agents and/or other law enforcement agents, as well as official reports

of law enforcement. Because this affidavit is being submitted for the limited

purpose of securing an arrest warrant for Elijah Chase GORLA, I have not




                                      1

       Case 3:21-mj-00165-DSC Document 3-1 Filed 07/08/21 Page 1 of 4
included every fact known to me concerning this investigation. I have set forth

only the facts that I believe are necessary to establish probable cause for

GORLA’s arrest.

      3.    On or about July 20, 2020, at approximately 6:00 p.m., Watauga

County Sheriff’s Office (WCSO) deputies were at 421 Fairfield Lane, Blowing

Rock, NC 28605 to respond to a 911 call. Prior to officers arriving at the scene,

Lisa Gorla (Elijah GORLA’s mother) had called 911 and informed dispatch that

GORLA was bipolar and had access to a firearm. Dispatch advised deputies

that they also heard arguing in the background.

      4.    Upon arriving at the scene, a deputy observed GORLA running out

of the back door of the residence and dropping a shotgun on the ground.

GORLA was observed running up a hill into the neighborhood. Some time

later, deputies were able to locate GORLA.

      5.    Lisa Gorla advised that GORLA stated that he was going to shoot

himself with the shotgun. Deputies also observed that the firearm was loaded

until it was cleared by Deputy Greene.

      6.    Salvatore Gorla (Elijah GORLA’s father) advised that GORLA is

bipolar and may not have been taking his medication. Salvatore Gorla also

stated that GORLA had been committed in the past for his mental health

issues. Salvatore Gorla went on to state that he had seen GORLA with the



                                       2

       Case 3:21-mj-00165-DSC Document 3-1 Filed 07/08/21 Page 2 of 4
shotgun on that day (July 20, 2020) and that GORLA had told him that he had

purchased the shotgun from a friend. Lisa Gorla stated that GORLA was in

possession of the firearm and was threatening to shoot himself when she called

911.

       7.   When Deputy Miller inspected the shotgun for a serial number, he

observed that the serial number had been obliterated. When asked about what

happened to the serial number, GORLA replied that his friend told him to

scrape off the serial number. GORLA stated that he did not know why his

friend advised him to obliterate the serial number. The firearm was then

seized by the Watauga County Sheriff’s Office.

       8.   On July 6, 2021, ATF Special Agent William Hairston test fired

the Armsco, 12 gauge shotgun, bearing an obliterated serial number and

determined that it was an operable firearm, and therefore met the definition

of a firearm in 18 U.S.C. § 921(a)(3).

       9.   ATF SA Mike Newsome, an interstate nexus expert, made the

determination with the information that was provided in reference to the

Armsco, 12 gauge shotgun, bearing an obliterated serial number, that the

firearm was not manufactured in North Carolina, and thus must have traveled

in interstate and foreign commerce to have been found in the State of North

Carolina.



                                         3

        Case 3:21-mj-00165-DSC Document 3-1 Filed 07/08/21 Page 3 of 4
               10.     Based on all the facts set forth above, I believe that probable cause

       exists to find that Elijah Chase GORLA has violated Title 18, United States

       Code, Section 922(k), possession of a firearm with serial number obliterated.

                                   /S William S. Hairston Jr.___________________
                                   William S. Hairston Jr.
                                   Special Agent
                                   Bureau of Alcohol, Tobacco, Firearms and Explosives



       Dated: July 8, 2021

       Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant
       appeared before me via reliable electronic means (telephone), was placed under
       oath, and attested to the contents of this Affidavit.



Signed: July 8, 2021




                                                  4

                 Case 3:21-mj-00165-DSC Document 3-1 Filed 07/08/21 Page 4 of 4
